Case 2:20-cv-14305-KMM Document 30 Entered on FLSD Docket 11/02/2020 Page 1 of 13




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                     FORT PIERCE DIVISION

   DANIEL F. CASH,                                          CASE NO. 2:20-CV-14305-KMM

                   Plaintiff,

   v.

   WILLIAM D. SNYDER, et al.,

                   Defendants.


   ______________________________________________/


        DEFENDANTS SNYDER AND FENTON’S MOTION TO DISMISS PLAINTIFF’S
          AMENDED COMPLAINT AND SUPPORTING MEMORANDUM OF LAW

           The Defendants, WILLIAM D. SNYDER, sued both in his individual capacity and in his

   official capacity as Sheriff of Martin County, Florida, and MICHAEL FENTON, through

   undersigned counsel, pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure, files this

   Motion to Dismiss Plaintiff’s Amended Complaint, and in support thereof would state as follows:

                                INTRODUCTION AND BACKGROUND

           On September 1, 2020, Plaintiff filed his initial complaint in this matter asserting claims

   against Martin County Sheriff William Snyder, Deputy Michael Fenton, and Martin County. (ECF

   No. 1). Plaintiff’s claims were based on Plaintiff’s allegations that the Sheriff’s Office’s

   investigation into prostitution related criminal activity violated certain Constitutionally protected

   rights of the Plaintiff.




                                                    1
Case 2:20-cv-14305-KMM Document 30 Entered on FLSD Docket 11/02/2020 Page 2 of 13




          On September 30, 2020, Defendants Snyder and Fenton filed their Motion to Dismiss

   arguing, inter alia, that Plaintiff’s complaint was an improper shotgun pleading justifying its

   dismissal.

          On October 19, 2020, Plaintiff filed his Amended Complaint asserting both federal and

   state law claims against Defendants Snyder and Fenton again related to the Sheriff’s Office

   investigation regarding prostitution activity. (ECF No. 24). Attached to the Plaintiff’s Amended

   Complaint are the affidavit submitted by Deputy Fenton in support of the search warrant

   application (ECF No. 24, pgs. 38-66) and the Order permitting the installation of electronic

   surveillance equipment which the Plaintiff alleges violated the Plaintiff’s Constitutionally

   protected rights.

          For the reasons set forth below, Plaintiff’s Amended Complaint and the exhibits attached

   thereto, establish that, at a minimum, the Defendants are entitled to qualified immunity as a matter

   of law as to Counts I and III of the Amended Complaint. Further, in the absence of a widespread

   pattern of unconstitutional actions preceding the investigation at issue, Plaintiff’s Monell claim

   fails as a matter of law. Finally, Counts IV and V, where the Plaintiff seeks damages for an alleged

   violation of the Florida Constitution are due to be dismissed since the Plaintiff cannot recover

   money damages for an alleged violation of Florida’s Constitution.

                                     MEMORANDUM OF LAW

   I.     STANDARD OF REVIEW

          To survive a motion to dismiss, a complaint must state a claim for relief which is plausible

   on its face. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). By way of a general proposition,

   a trial court, when considering a motion to dismiss, must accept all well pled allegations of the

   Complaint as being true. However, this does not apply to legal conclusions. Ashcroft v. Iqbal, 129
                                                    2
Case 2:20-cv-14305-KMM Document 30 Entered on FLSD Docket 11/02/2020 Page 3 of 13




   S.Ct. 1937, 1949 (2009). “Threadbare recitals of the elements of a cause of action, supported by

   mere conclusory statements, does not suffice.” Id. A “formulaic recitation of the elements of a

   cause of action” will not pass 12(b)(6) muster. Twombly, 550 U.S. at 555. Moreover, “conclusory

   allegations, unwarranted deductions of fact or legal conclusions masquerading as facts will not

   prevent dismissal.” Oxford Asset Mgmt. Ltd. v. Jaharis, 297 F.3d 1182, 1188 (11th Cir. 2002).

           A district court considering a motion to dismiss shall begin by identifying conclusory

   allegations that are not entitled to an assumption of truth--legal conclusions must be supported by

   factual allegations. The district court should assume, on a case-by-case basis, that well pleaded

   factual allegations are true, and then determine whether they plausibly give rise to an entitlement

   for relief. Randall v. Scott, 610 F.3d 701, 709-10 (11th Cir. 2010).

           In evaluating a motion to dismiss, a court may look to the exhibits attached to the

   Complaint. See Solis-Ramirez v. US. Dept. of Justice, 758 F.2d 1426, 1430 (11th Cir. 2009).

   Indeed, it is the law in this Circuit that “when the exhibits contradict the general and conclusory

   allegations of the pleading, the exhibits govern.” Crenshaw v. Lister. Lister, 556 F.3d 1283, 1292

   (11th Cir. 2009) (quoting Griffin Industries, Inc. v. Irvin, 496 F.3d 1189, 1206 (11th Cir.

   2007))([W]hen the exhibits contradict the general and conclusory allegations of the pleading, the

   exhibits govern.”); Simmons v. Peavy-Welsh Lumber Co,, 113 F.2d 812, 813 (5th Cir. 1940)

   (“Where there is a conflict between the allegations in a pleading and exhibits thereto, it is well

   settled that the exhibits control.”).

   II.     ARGUMENT

   A.      The Defendants are entitled to qualified immunity as to Counts I & III of the
           Amended Complaint.



                                                    3
Case 2:20-cv-14305-KMM Document 30 Entered on FLSD Docket 11/02/2020 Page 4 of 13



           In Counts I and III of the Amended Complaint, Plaintiff alleges generally that the Defendants’

   actions violated his clearly established right to bodily privacy. As an initial matter, Plaintiff supports these

   claims with general and conclusory allegations which the Plaintiff seems to suggest invalidate the warrant

   which permitted the Defendants to install the surveillance equipment. Plaintiff’s conclusory allegations

   which the Plaintiff suggests invalidate the warrant itself, conflict with the exhibits to the Amended

   Complaint. The Exhibits to the Complaint demonstrate the reasonableness of the investigation itself

   including the decision to seek judicial permission for electronic surveillance. Separate and apart from the

   legality of the warrant itself, Plaintiff also asserts alternative theories as the basis for his § 1983 claims.

   These theories of relief have never been clearly established by binding precedent by the United States

   Supreme Court, the Eleventh Circuit, or the Florida Supreme Court. Thus, at a minimum, the Defendants

   are entitled to qualified immunity. Each of the Plaintiff’s theories will be addressed below.

           a. The Prostitution Investigation

           As noted above, Plaintiff’s Amended Complaint asserts in general terms that Defendant Fenton

   “intentionally, recklessly, and maliciously overstated the factual basis of his investigation, as well as

   falsely claiming the need for use of hidden cameras.” (ECF No. 24, pg. 5, ¶ 30). Plaintiff’s Amended

   Complaint further asserts that a number of alleged falsehoods in the warrant, (Id. at ¶ 30), apparently

   operate to invalidate the order permitting electronic surveillance of the massage parlor. (Id. at 33).

           The Defendants respectfully submit that the Plaintiff’s conclusory allegation that Deputy Fenton

   overstated the factual basis of his investigation are contradicted by the exhibit to the Amended Complaint

   consisting of the warrant application which demonstrates the totality of the investigation justifying the

   Order permitting electronic surveillance of the massage parlor.

           As the warrant affidavit recounts, the investigation at issue was initiated after Defendant Fenton

   received a tip from Karen Herzog, an inspector for the Health Department. (Id. at pg. 42). Ms. Herzog

   became concerned after observing clothing, suitcases, food, bedding and other indicators that someone

   was living the massage parlor. (Id.). Subsequent investigation revealed a number of suspicious factors
                                                        4
Case 2:20-cv-14305-KMM Document 30 Entered on FLSD Docket 11/02/2020 Page 5 of 13



   suggesting that the massage parlor was being utilized for prostitution related activities including that the

   business was listed on an internet site dedicated to advertising those types of businesses (Id. at pages 47-

   52).

           Next, Deputy Fenton conducted visual surveillance of the outside of the establishment where

   Deputy Fenton observed only males entering the establishment. (Id. at pg. 54). Additionally, during

   surveillance of the outside of the massage parlor, Deputy Fenton observed suspicious behavior of the men

   entering the massage parlor including the fact that many of the men looked around the parking lot before

   entering the spa as well as the fact that many of the male clientele would park a significant distance from

   the spa which caused Deputy Fenton to believe that the men were attempting to avoid being associated

   with spa. (Id.).

           As part of the investigation, Defendant Fenton removed trash from a dumpster behind the spa. (Id.

   at 56). Included in the trash which was removed from the dumpster behind the business were napkins and

   tissues containing a liquid substance which tested positive for semen. (Id. at 56). Additionally, prior to

   seeking the warrant, Deputy Fenton conducted traffic stops of two men who had recently partaken in the

   services offered at the spa. (Id. at pgs. 59-60). Those men confirmed to Deputy Fenton that they had received

   a sexual act in exchange for $40.00. (Id. at 60).

           As Deputy Fenton testified to in his warrant, the totality of the circumstances led Defendant Fenton

   to believe that the spa was being utilized to engage in prostitution. (Id. at 61). Further, despite Plaintiff’s

   conclusory assertion to the contrary, Defendant Fenton specifically addressed the alternatives to electronic

   surveillance and the reasons why the alternatives were inadequate to the purpose of the investigation. (Id.

   at 62). Defendant Fenton further informed the reviewing magistrate that surveillance cameras would only

   be installed in locations of the spa where criminal activities were believed to occur (Id. at pg 64).

           The Defendants respectfully submit that warrant affidavit attached to the Plaintiff’s Amended

   Complaint demonstrates that the warrant issued permitting Deputy Fenton to install cameras to monitor the

   criminal activities engaged in within the spa was supported by probable cause. It is within that context that
                                                        5
Case 2:20-cv-14305-KMM Document 30 Entered on FLSD Docket 11/02/2020 Page 6 of 13



   Plaintiff’s “right to privacy” claims must be evaluated to determine whether the Defendants are entitled to

   qualified immunity.

           b.      Statement of Law Regarding Qualified Immunity.

           In order for Plaintiff to recover against the Defendants in their individual capacities,

   Plaintiff must demonstrate that the Defendants violated Plaintiff’s constitutional rights and are not

   entitled to qualified immunity. The qualified immunity defense protects governmental officials

   from suit in their individual capacities for acts based on the use of their discretion. See Harlow v.

   Fitzgerald, 457 U.S. 800, 815 (1982). Qualified immunity affords broad protection to "all but the

   plainly incompetent or those who knowingly violate the law." See Malley v. Briggs, 475 U.S. 335,

   341 (1986); Hutton v. Strickland, 919 F.2d 1531, 1537 (11th Cir. 1990); Tillman v. Coley, 886

   F.2d 317 (11th Cir. 1989).

   The Supreme Court of the United States has indicated that:

                   Such officials as police officers or prison wardens, to say nothing of
                   higher level officials who enjoy only qualified immunity routinely
                   make close decisions in the exercise of the broad authority that
                   necessarily is delegated to them. These officials are subject to a
                   plethora of rules, often so voluminous, ambiguous, and
                   contradictory, and in such flux that officials can comply with them
                   only selectively . . . . In these circumstances, officials should not err
                   always on the side of caution.

   Davis v. Scherer, 468 U.S. 183, 196 (1986).

           In Harlow, supra, the United States Supreme Court applied an objective test regarding

   government officials performing discretionary duties, and specifically noted:

                   Government officials performing discretionary functions generally
                   are shielded from liability for civil damages insofar as their conduct
                   does not violate clearly established statutory or constitutional rights
                   of which a reasonable person would have known.

                                                       6
Case 2:20-cv-14305-KMM Document 30 Entered on FLSD Docket 11/02/2020 Page 7 of 13




   This objective test clearly gives trial courts greater flexibility in disposing of claims on summary

   judgment. See Harlow, supra, at 818.

           Qualified immunity presents a question of law for the court regardless of which stage of

   the proceedings, if a determination must be made. See Dartland v. Metropolitan Dade County,

   866 F.2d 1321 (11th Cir. 1989). The burden of proof on the defense of qualified immunity is

   allocated as follows:

           First, it is the obligation of the defendant who claims that his or her action is qualifiedly

   immune to demonstrate that his or her actions were taken within the scope of his or her

   discretionary authority. A governmental official acts within his/her discretionary authority if

   he/she was “(a) performing a job-related function (that is, pursuing a job-related goal), (b) through

   means that were within his power to utilize.” Hollomon ex rel. Holloman v. Harland, 370 F.3d

   1252, 1265 (11th Cir. 2004) Here there is no reasonable dispute that Sheriff Snyder and Deputy

   Fenton were acting within their discretionary authority during the events which form the basis of

   this lawsuit. When the initial burden of the defendant public official has been met, it is then

   incumbent upon the plaintiff to demonstrate that the defendant public official acted in bad faith,

   i.e. "violated clearly established constitutional law." See Brosseau v. Haugen, 543 U.S. 194 (2004).

   The United States Supreme Court has recently reiterated the fact that: “‘Clearly established law’

   should not be defined at a high level of generality...the clearly established law must be

   particularized to the facts of the case.” See White v. Pauly, 137 S.Ct. 548, 552 (internal citations

   omitted).1


   1
    This court is authorized to resolve the qualified immunity question first and is no longer required to first
   determine whether an actual constitutional violation occurred. See Pearson v. Callahan, 555 U.S. 223
   (2009).

                                                        7
Case 2:20-cv-14305-KMM Document 30 Entered on FLSD Docket 11/02/2020 Page 8 of 13




          Furthermore, the resolution of the qualified immunity issue in the Eleventh Circuit is

   controlled by the state of the law as found in the opinions issued by the following courts: the

   United States Supreme Court, the Eleventh Circuit Court of Appeals, and the Florida Supreme

   Court. See Vineyard v. Wilson, 311 F.3d 1340, 1351 n.22 (11th Cir. 2002). In addition, the

   qualified immunity analysis is dependent upon the state of the law at the time the officer allegedly

   violated the decedent’s constitutional rights; in this case, October 8, 2018, which is the date that

   the Plaintiff alleges his right to privacy was violated. Consequently, opinions of the courts decided

   after the date of the alleged constitutional violation do not clearly establish the law as to that

   particular constitutional issue for the purpose of denying qualified immunity. However, such

   opinions are helpful in determining whether a particular defendant is entitled to qualified

   immunity.

                  1.      The Plaintiff has no clearly established right to bodily privacy in the
                          context of surveillance conducted pursuant to a warrant.

          In Counts I & III, Plaintiff alleges that the Defendants violated his right to bodily privacy

   during the investigation of the massage parlor. As an initial matter, the right to bodily privacy

   recognized in this Circuit relates to the rights retained by a prisoner in the context of compelled

   nudity. See Fortner v. Thomas, 983 F.2d 1024, 1030 (11th Cir. 1993). The Fortner decision, and

   the cases that follow it, have clearly established the principle that individuals who have been placed

   in police custody maintain a constitutional right to bodily privacy. Plaintiff was not in police

   custody when he voluntarily disrobed. Instead, Plaintiff was observed pursuant to a judicially

   approved warrant. It is the Plaintiff’s burden to present factually similar case law which preceded

   the events complained of to give the Defendants fair notice that their actions violated the Plaintiff’s

   “right to privacy” as alleged. This the Plaintiff cannot do. To the contrary, the United States

                                                     8
Case 2:20-cv-14305-KMM Document 30 Entered on FLSD Docket 11/02/2020 Page 9 of 13




   Supreme Court has explicitly held that a person at a residence for a short period of time for

   illegitimate commercial purposes lacks a reasonable expectation of privacy. See Minnesota v.

   Carter, 525. U.S. 83, 90-91 (1998); see also United States v. Bell, 218 F. App’x 885, 895 (11th

   Cir. 2007) (“In order to establish a reasonable expectation of privacy, however, the [proponent]

   would have to prove that he was a guest for personal reasons, not for a commercial purpose.”).

          As Plaintiff asserts in his Amended Complaint, the massage parlor at issue was a strictly

   commercial business licensed by the State of Florida which ostensibly offered spa related services

   including massage therapy. (ECF No. 24, Plaintiff’s Amended Complaint at pg. 3, ¶ 15). In the

   absence of any precedent establishing the Plaintiff’s right to privacy to engage in commercial

   activity and further that that clearly established right to privacy can be violated by a law

   enforcement officer relying on a judicially approved search warrant, the Defendants are entitled to

   qualified immunity as a matter of law.

                  2.      The law is not clearly established that the Constitution requires
                          minimization standards to be clearly defined.

          Plaintiff’s Complaint also suggests that his Constitutional rights were violated based on

   Deputy Fenton’s failure to define the minimization protocols to be utilized in the surveillance of

   the massage parlor. (Id. at pg. 8, ¶ 33; pg. 11, ¶ 53). In addressing the minimization issue, the

   Fourth District Court of Appeals noted that “there is no binding Florida statute, Florida decisional

   law, or rule of criminal procedure that addresses this type of surreptitious video-only surveillance

   as a law enforcement investigative tool.” (See ECF No. 1, Plaintiff’s Initial Complaint, pg 46).

   Likewise, there are no cases out of the Eleventh Circuit nor the United States Supreme Court

   providing guidance as to whether minimization protocols are required for video only surveillance

   monitoring. More importantly for purposes of the Plaintiff’s Amended Complaint, there certainly

                                                    9
Case 2:20-cv-14305-KMM Document 30 Entered on FLSD Docket 11/02/2020 Page 10 of 13




   is not clearly established precedent outlining at what level of particularity minimization protocols

   must be defined.

          The Defendants are entitled to qualified immunity to the extent Counts I & III are based on

   Defendant Fenton’s failure to define or describe the minimization protocols to be employed.

   B.     Count II of the Complaint, Plaintiff’s Monell claim, fails as a matter of law.

          It is well settled that a government entity is not liable for the actions of its subordinates or

   employees in a cause of action brought pursuant to 42 U.S.C. §1983 by operation of the concept

   of respondeat superior/vicarious liability. Therefore, before liability can attach there must be both

   allegations and proof of a custom, policy, practice or procedure that provided the moving force

   behind, and the direct cause of, the alleged constitutional violation. See Monell v. Dept. of Social

   Services, 436 U.S. 658 (1978) and Fundiller v. City of Cooper City, 777 F.2d 1436 (11th Cir. 1985).

          There is a distinction between a custom, practice or procedure and an official policy. In

   the case of a formal, official policy that clearly authorizes unconstitutional behavior, a single

   incident of the unconstitutional behavior by a subordinate of the official policy-making authority

   is sufficient to bring a § 1983 cause of action. See e.g. Monell, supra. However, the law is more

   stringent in its requirement of proof in the typical § 1983 case where the custom, practice or

   procedure is not an officially promulgated policy and rather is based upon some other theory that

   is not directly related to the actual unconstitutional act. Generally, in a case where the “policy of

   the governmental entity” is argued to exist through such an informal custom or practice, a single

   or isolated incident of a constitutional violation by an employee is insufficient to establish such an

   informal custom or practice. See City of Oklahoma v. Tuttle, 471 U.S. 808 (1985) and Craig v.

   Floyd County, Ga., 643 F. 3d 1306, 1310 (11th Cir. 2011).


                                                    10
Case 2:20-cv-14305-KMM Document 30 Entered on FLSD Docket 11/02/2020 Page 11 of 13




          In Bd. of County Comm’rs of Bryan County, Oklahoma v. Jill Brown, 520 U.S. 397, 404-

   15 (1997), the United States Supreme Court declared:

                 As our §1983 municipal liability jurisprudence illustrates, however,
                 it is not enough for a §1983 plaintiff merely to identify conduct
                 properly attributable to the municipality. The plaintiff must also
                 demonstrate that, through its deliberate conduct, the municipality
                 was the moving force behind the injury alleged. That is, a plaintiff
                 must show that the municipal action was taken with the requisite
                 degree of culpability and must demonstrate a direct causal link
                 between the municipal action and the deprivation of federal rights.

                 Where a plaintiff claims that a particular municipal action itself
                 violates federal law or directs an employee to do so, resolving these
                 issues of fault and causation is straight-forward. Section 1983 itself
                 contains no state-of-mind requirement independent of that necessary
                 to state a violation of the underlying right. In any §1983 suit,
                 however, the plaintiff must establish the state-of-mind of the
                 underlying violation. Accordingly, proof that a municipality’s
                 legislative body or authorized decision-maker has intentionally
                 deprived the plaintiff of a federally protected right necessarily
                 establishes that the municipality acted culpably. Similarly, the
                 conclusion that the action taken or directed by the municipality or
                 its authorized decision-maker itself violates federal law will also
                 determine that the municipal action was the moving force behind the
                 injury of which the plaintiff complains....

                 Where a plaintiff claims that the municipality has not directly
                 inflicted an injury, but nonetheless has caused an employee to do so,
                 rigorous standards of culpability and causation must be applied to
                 insure that the municipality is not held liable solely for the actions
                 of its employee....

                 Claims not involving an allegation that the municipal action itself
                 violated the law, or directed or authorized the deprivation of federal
                 rights, present much more difficult problems of proof. That a
                 plaintiff has suffered a deprivation of federal rights at the hands of
                 a municipal employee will not alone permit an inference of
                 municipal culpability and causation; the plaintiff will simply have
                 shown that the employee acted culpably....

                 Where a court fails to adhere to rigorous requirements of culpability
                 and causation, municipal liability collapses into respondeat superior
                 liability. As we recognized in Monell and have repeatedly
                                                  11
Case 2:20-cv-14305-KMM Document 30 Entered on FLSD Docket 11/02/2020 Page 12 of 13




                   reaffirmed, Congress did not intend municipalities to be held liable
                   unless deliberate action attributable to the municipality directly
                   caused a deprivation of federal rights.

   (internal quotes and citations omitted.)

           To establish the existence of a custom or practice that directly caused a violation of the

   Plaintiff’s constitutional rights, it is necessary to allege and prove a persistent and wide-spread

   practice of the allegedly unconstitutional behavior (deputies conducting unconstitutional video

   surveillance investigations) that existed before the investigation at the heart of this lawsuit.

   Normally, random acts or isolated incidents are insufficient to establish a custom or practice. See

   Depew v. City of St. Mary, 787 F.2d 1496, 1499 (11th Cir. 1986); see also Brook v. Scheib, 813

   F.2d 1191 (11th Cir. 1987); Brown v. City of Fort Lauderdale, 923 F.2d 1474 (11th Cir. 1991).

           Plaintiff’s Amended Complaint details one singular operation by members of the Sheriff’s

   Office which the Plaintiff alleges violated his constitutionally protected rights. The Defendant

   Sheriff respectfully submits that the same investigation which the Plaintiff alleges violated his

   constitutional rights could not have provided the requisite notice to impose liability on the Sheriff

   as a governmental entity. Instead, the Plaintiff must demonstrate that similar instances of

   misconduct occurred prior to this investigation to state a claim against the Sheriff as a

   governmental entity. In the absence of any allegations of the kind, Plaintiff’s Monell claim

   necessarily fails.

   C.      Counts IV and V of the Amended Complaint seeking damages for alleged violations
           of the Florida Constitution fail as a matter of law.

           In Counts IV and V of the Amended Complaint, Plaintiff seeks an award of damages based

   on the right to privacy as afforded by the Florida Constitution. Plaintiffs claims brought pursuant

   to the Florida Constitution fail as a matter of law since it is well settled that “no cause of action

                                                    12
Case 2:20-cv-14305-KMM Document 30 Entered on FLSD Docket 11/02/2020 Page 13 of 13




   exists for money damages for a violation of a state constitutional right.” Depaola v. Town of Davie,

   872 So. 2d 377, 380 (Fla. 4th DCA 2004) (citing Garcia v. Reyes, 697 So. 2d 549, 549-50 (Fla. 4th

   DCA 1997); Fernez v. Calabrese, 760 So. 2d 1144 (Fla. 5th DCA 2000) (rejecting a claim for the

   violation of Florida’s Constitution). Therefore, the Defendants are entitled to dismissal of Counts

   IV and V of the Amended Complaint where the claims are seeking money damages for alleged

   violations of Florida’s Constitution

                                            CONCLUSION

           For the reasons set forth above, the Defendants respectfully request the entry of an Order

   dismissing Plaintiff’s Amended Complaint.



           I HEREBY CERTIFY that I have electronically filed a copy of the forgoing with the
   Clerk of the Court by using the CM/ECF system, which will send a notice of electronic filing to:
   RICHARD D. KIBBEY, ESQUIRE and JORDAN R. WAGNER, ESQUIRE, Counsel for
   Plaintiff,   416   Camden    Avenue,     Stuart,    Florida     34994    [kibbeylegal@gmail.com,
   jwagner@kebbeylaw.com, diana@kibbeylaw.com] this 2nd day of November, 2020.



                                 /s/ Gregory J. Jolly
                                 GREGORY J. JOLLY, ESQUIRE
                                 Fla. Bar No. 118287
                                 PURDY, JOLLY, GIUFFREDA, BARRANCO & JISA, P.A.
                                 2455 E. Sunrise Boulevard, Suite 1216
                                 Fort Lauderdale, Florida 33304
                                 Telephone: (954) 462-3200
                                 Facsimile:     (954) 462-3861
                                 e-mail: Greg@purdylaw.com
                                         Cecilia@purdylaw.com

                                 Attorney for Defendants Snyder and Fenton



                                                      13
